Citation Nr: 0013272	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  97-29 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of a 
neck injury and, if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania.  The 
veteran had a personal hearing before a Hearing Officer at 
the ROIC in October 1997.  In addition, he had a personal 
hearing before the undersigned Board Member in Washington, 
D.C.


FINDINGS OF FACT

1.  The evidence shows no current residuals of a head injury 
related to the veteran's period of service and the claim for 
service connection for that disability is not plausible.

2.  In an October 1978 rating decision, the ROIC denied 
service connection for chronic cervical strain with 
degenerative joint disease of the cervical spine.  The 
veteran was properly notified of that decision in a letter 
dated later that month.

3.  Evidence submitted since the October 1978 rating decision 
is not cumulative and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for residuals of a neck injury.

4.  There is competent evidence, which is not inherently 
incredible, tending to show a neck injury during service, 
current neck disability, and a link between the two.

CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a head 
injury is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The October 1978 rating decision denying service 
connection for chronic cervical strain with degenerative 
joint disease of the cervical spine is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1990).

3.  Evidence received since the October 1978 rating decision 
is new and material and the claim for service connection for 
residuals of a neck injury is reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

4. The veteran has residuals of a neck injury which was 
incurred in service.  (38 U.S.C.A. §§ 1131, 5107(West 
1991); 38 C.F.R. § 3.303(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran contends that he was thrown from a military 
vehicle during service and that he landed on his head and 
neck.  He claims that he has residuals of those head and neck 
injuries and is entitled to service connection.

The veteran's service medical records are negative for any 
head or neck injuries.  The service medical records do not 
show that the veteran was thrown from a military vehicle and 
sustained any injuries.  A record dated in May 1958 shows 
that the veteran was examined and found physically qualified 
for a transfer.  It was noted that the veteran had no 
complaints.  The separation examination report dated in 
October 1958 shows that the veteran's head, face, neck and 
scalp were normal.  In addition, his spine was noted to be 
normal.  The examiner noted that there were no defects or 
diagnoses.

Medical records from the veteran's former employer, Oscar 
Mayer & Co., dated from February 1969 to July 1977, in 
pertinent part, show that the veteran complained of neck 
pain.  An entry dated June 1, 1976, shows that the veteran 
reported being involved in an automobile accident about one 
week earlier and that his spine, neck and shoulder hurt.  
Private medical records in the veteran's employment records 
show that the veteran had a cervical strain in June 1973.  
There was no evidence of residuals of a head injury, such as 
headaches.

A medical statement from Joel M. Snyder, dated in July 1978, 
notes that the veteran had chronic cervical strain 
superimposed on degenerative joint disease of the cervical 
spine, and chronic lumbosacral strain.  It was noted that the 
veteran had been treated for these diagnosed disorders by Dr. 
David Snyder since 1973.  No history of a head injury or 
current residuals of a head injury were noted.

In rating decision of October 1978, the ROIC denied service 
connection for chronic cervical strain with degenerative 
joint disease of the cervical spine.  It was noted that the 
veteran's service medical records were completely negative 
for neck injury.

A private medical report dated in June 1984, signed by Louis 
J. Butera, D. O., notes that the veteran related that in 1957 
while serving with the Marine Corps, an explosion occurred 
which caused him to be thrown from a truck and he struck his 
head and back of his neck.  The veteran reported that he 
suffered headaches for one year after this accident.  The 
pertinent diagnoses were cervical spondylosis, cervical 
musculoskeletal strain and sprain, and vertigo of unknown 
etiology, probably viral labyrinthitis.

Records from the Osteopathic Hospital in Philadelphia, 
Pennsylvania, signed by Conrad T. Fraider, D. O., show that 
the veteran was hospitalized in August 1984 and again in 
September 1984 for cervical spondylosis, C5-6 radiculopathy.  
In the August 1984 hospital report, it is noted that the 
veteran reported that the pain began after 1957 when he was 
thrown from a truck while in the service, with exacerbation 
after a motor vehicle accident in 1976 at which time he spent 
several months at Magee Hospital for rehabilitation.  The 
veteran's past medical history was negative for a head 
injury.  Examination of the head, ears, eyes, nose and 
throat, revealed a scar of the left parietal area.  The 
examiner did not note the etiology of that scar.  In the 
September 1984 hospital report, it is noted that, in 1957, 
while in the Marine Corps, the veteran sustained an injury 
resulting from an explosion.  He was struck in the head and 
back of the neck.  It was further noted that the veteran 
suffered headaches for a year following the accident and had 
cervical pain for many years thereafter.  In 1976, he injured 
his neck again and had had cervical pain up to the date of 
that hospitalization.  The cervical pain had increased in 
severity over the past year.

In a letter from Conrad T. Fraider, D. O., dated in May 1985, 
he noted that the veteran was initially evaluated in May 1984 
for complaints of neck pain and low back pain, with radiation 
into both arms and both legs.  At the time of the initial 
evaluation, the veteran gave a history of a motor vehicle 
accident in 1976.  Dr. Fraider further noted that the veteran 
had sustained multiple injuries to his neck and low back over 
the years, and developed a radiculopathy.

A private medical report of a computed tomography of the 
veteran's head in April 1987 showed a 1.8 centimeter by 2 
centimeter low density area in the left frontoparietal region 
and it was noted that this may represent a focal area of 
atrophy, old infarction or an arachnoid cyst.  A private 
medical report of magnetic resonance imaging of the veteran's 
head revealed a benign left temporal lobe arachnoid cyst.  
Another computed tomography of the veteran's head and skull 
base was done in September 1987.  The conclusion was no 
change in the area of apparent atrophy or encephalomalacia 
surrounding the left temporal pole.  No abnormality was seen 
in the skull base in the right infrasphenoid sinus region.  
The physician noted that he was at a loss to explain the 
focal area of increased signal.

In October 1996, the ROIC received a medical report from 
Magee Memorial Rehabilitation Center, signed by M. Evans 
Brown, M. D. and dated in September 1977, which notes that 
the veteran gave a history of good health until 1973 when he 
turned his head suddenly and had an acute onset of pain in 
his neck which did not radiate.  In April 1976, he was in a 
motor vehicle accident where he ran into the rear of a car 
which stopped suddenly in front of him and he hit his head on 
the rear view mirror.  Starting the week after the accident, 
he noticed the gradual onset of pain in his neck and low 
back.

In October 1996, the ROIC received a statement from Marvin E. 
Steinberg, M. D., dated in January 1977, he noted that the 
veteran's degenerative changes at the C7-T1 level "almost 
certainly anti-dated the [1976] accident described . . . ."

The veteran submitted several lay statements dated and 
received in October 1996.  A statement from the veteran's 
wife noted that she met the veteran in 1959 and he always 
complained about his neck and back hurting.  She further 
noted that the veteran "recalled later that he was thrown 
from a truck while stationed at Camp Upshor, Quantico, VA."  
In a statement from the veteran's sister, she noted that the 
veteran had told her that he had been injured when he was 
throng from a military truck on route to the base.  In a 
statement from [redacted], he noted that he was 
stationed with the veteran and recalled the accident in which 
the veteran was involved.  The accident occurred after a 
rainy day.  Mr. [redacted] noted that he knew that the veteran 
went to sick bay to be examined.  He could not recall the 
exact date of the accident or the driver of the vehicle.

In VA Form 21-4176, Report of Accidental Injury, dated in 
August 1997, the veteran reported that the accident occurred 
on Quantico Marine Cops Military reservation at either Camp 
Barrett or Camp Upshur in either 1956 or 1957.  He was riding 
in the back of a covered military pick up truck which was 
transporting him from the D.C. area back to the base, when 
the truck slide and rolled over, throwing him from the truck.  
He struck his head on the ground.  The veteran noted that he 
could not recall the name of the driver and a passenger in 
the front seat.  The veteran further noted that he was 
treated by a corpsman at the dispensary at either Camp 
Barrett or Camp Upshur, and that he also had two follow-up 
visits for headaches.

At a personal hearing before a Hearing Officer at the ROIC in 
October 1997, the veteran testified that the accident in 
service was in the fall of either 1956 or 1957.  He stated 
that he was a passenger in the back of a military truck and 
the accident took place on the road going off to Camp Upshur.  
The truck spun around and he was thrown out, landing on his 
head.  He was not knocked unconscious and stood up, although 
he was in a lot of pain and his head hurt.  He recalled that 
the truck had flipped over but had landed on its wheels and 
they got back in the truck and drove to the camp where the 
veteran went to sick bay and was treated by a corpsman.  He 
was given aspirin for the headache and told to return if it 
got worse.  The veteran testified that he went back one or 
two times complaining of headaches.  He stated that his head 
was not cut and there was no bleeding at the time of the 
accident.  According to the veteran, shortly after the 
accident, he was questioned about it and he signed a 
statement.  The veteran testified that after service he got a 
job at Oscar Mayer in April 1959 and had problems with his 
neck.  In about 1967, he sought treatment for his neck by a 
private physician, Dr. David Snyder, who treated him until 
1977 when he died.  Dr. Jules Snyder took over the practice 
and treated the veteran.  Thereafter, the veteran saw Dr. 
Steinberg and he also went to the Magee Rehabilitation Center 
and was treated by Dr. Fraider.  In 1984, he had cervical 
fusion.

The ROIC made several attempts through various resources to 
try to locate any additional service medical records, service 
personnel records, and the report of the truck accident in 
service which the veteran claims he gave to the Provost 
Marshal.  In October 1997, the ROIC contacted the National 
Personnel Records Center in St. Louis, Missouri, and 
requested a report of the Provost Marshal's investigation of 
the truck accident at Quantico in 1956 or 1957.  The 
response, dated in January 1998, was that the record 
requested was currently charged out in response to a prior 
request and that the ROIC would receive a reply as soon as 
possible.

In a statement dated in June 1998, from the veteran's 
representative, it is noted that the veteran believed that 
the date of the accident was between August 27, 1957, and 
October 3, 1957.

In October 1998, the National Archives and Records 
Administration responded to a request from the ROIC for the 
veteran's records, noting that the medical records requested 
had been lent to the VA and that there was no record of an 
accident in the personnel file.

At a personal hearing before the undersigned Board Member in 
Washington, D. C., in February 2000, the veteran testified 
that the Provost Marshal's section would substantiate that 
there was an accident in service.  The veteran again 
testified as to the details of the truck accident in service.  
He stated that when he went to sick bay after the accident he 
was examined but no X-rays were taken.  He indicated that he 
was not hospitalized.  According to the veteran, at the time 
of separation from the military, he was still having problems 
with his neck and head and did not report it to the doctors 
because he wanted to get out of the service.  In addition, 
the veteran testified that he underwent a physical in April 
1959 for his employment with Oscar Mayer and did not mention 
his head or neck problems because he wanted the job.  The 
veteran also testified about the automobile accident he had 
in April 1976 and stated that that was when his neck really 
started to bother him.  The veteran stated that after the 
1976 accident, he was treated by Dr. David Snyder, then Dr. 
Jules Snyder, then Dr. Marvin Steinberg, and then Dr. Barry 
Koch.  In addition, Dr. Fraider was the orthopedic doctor who 
performed the cervical spine surgery in 1984.

In April 2000, the veteran submitted additional evidence, a 
statement from Dr. Fraider, with a waiver of initial review 
by the agency of original jurisdiction.  The April 2000 
statement from Dr. Fraider provides his medical opinion that 
"[w]ithin a degree of medical certainty, there is a direct 
causal relationship of [the veteran's] chronic neck pain and 
the need for the 1984 cervical spinal surgery to the neck 
injury of 1957."

Analysis

A.  Entitlement to Service Connection for Residuals of a Head 
Injury

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d)(1999).

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and the VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The Board finds that the veteran has not submitted a well-
grounded claim for service connection for residuals of a head 
injury.  The evidence of record before the Board is negative 
for any current residuals of a head injury related to 
service.  The medical evidence primarily shows treatment for 
neck and back disabilities, not for any head disability.  The 
evidence shows that the veteran reported that he had 
headaches for about a year after the alleged truck accident 
in service in 1956 or 1957.  There is no medical evidence 
that the veteran currently has a headache disorder, or other 
disorder possibly related to a head injury during service.

Although the veteran has alleged that there are missing 
service records which would show that he suffered head and 
neck injuries in a truck accident in service, even if those 
records exist and were to be considered, the veteran's claim 
would not be well grounded since that evidence could not 
possibly show that he had a current disability involving 
residuals of a head injury.  Accordingly, the Board has 
determined that the claim is not well grounded and that a 
remand is not necessary with regard to this issue.

B.  New and Material Evidence to Reopen Claim for Service 
Connection for a Neck Injury

As noted above, service connection for a neck injury 
(cervical strain with degenerative joint disease of the 
cervical spine) was denied in rating decision of October 
1978.  The veteran was notified of that decision in a letter 
dated later that month and did not appeal.  Accordingly, the 
October 1978 rating decision became final.  38 C.F.R. 
§ 20.1103.  

When a claim is denied by the regional office and a timely 
appeal is not filed, the claim, generally, may not thereafter 
be reopened and granted and a claim based upon the same 
factual basis may not be considered.  38 U.S.C.A. § 7104 (b) 
(West 1991 & Supp. 1999).  However, if new and material 
evidence is presented or secured with respect to a claim 
which had been denied, the Secretary shall reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a). 

When a veteran seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the veteran has 
produced new and material evidence, the claim is reopened and 
the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the veteran's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Winters v. West, 12 Vet. App. 203 
(1999) (en banc); Elkins v. West, 12 Vet App. 209 (1999) (en 
banc).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336 (Fed. Cir. 1998).

The Board finds that the veteran has submitted new and 
material evidence, relevant to his claim for service 
connection for residuals of a neck injury, specifically the 
April 2000 opinion of Dr. Fraider in which he provides 
evidence supporting a nexus between the veteran's current 
neck disorder and a neck injury in 1957 during service.  This 
evidence is new as it is not cumulative of evidence already 
of record.  In addition, this evidence is material in that it 
is directly relevant to the claim and provides a medical 
opinion of a nexus between the veteran's current neck 
disability and his period of service.  There is also 
evidence, largely from the veteran himself to be sure, which 
describes a motor vehicle accident during service.  The 
veteran is doubtlessly competent to report an event in 
service.  Accordingly, the claim is plausible.  

The more difficult question is whether the veteran's 
statements over the years made at different times to 
different people and on occasions when he was under oath are 
sufficient to find that the accident and neck injury did 
indeed occur in substantially the manner he has related.  
Existence of a traumatic event does not need to be proved.   
The evidence, moreover, does not even have to be compelling.  
The only requirement is that the evidence does not 
preponderate against the veteran on any material fact.  In 
this appeal, there is virtually no affirmative evidence to 
rebut the veteran's declarations.  It is, of course, true 
that the service medical records identify no neck injury or 
relevant complaints and, apparently, no such complaints were 
medically documented until about twenty years after 
separation from service.  At the least, this long period of 
silence is not supportive of the current claim,  particularly 
in light of the vague response he gave when this matter was 
raised at the most recent hearing.   

This factual determination is a very close call, and I 
resolve it in the veteran's favor.   Basically, I am 
unwilling to give dispositive weight to the earlier absence 
of symptomatology because silence alone is a neutral factor.  
It would be different if there was documentation sprinkled 
throughout the earlier record where the veteran denied the 
neck injury or disavowed pertinent complaints.  The evidence 
outlined elsewhere in this decision tends to support the 
veteran's claim; it is neither incompetent nor inherently 
incredible.  The record is in conflict, but I perceive no 
persuasive justification to place more weight on the 
unfavorable evidence.  The  V.A. system of awarding 
compensation is "uniquely pro-claimant."   Hodge v. West, 155 
F.3d 1356, 1363(Fed. Cir. 1998).  Finally, Dr. Fraider has 
provided the medical link of the current disability to the 
service incident.


ORDER

Service connection for residuals of a head injury is denied.

Service connection for residuals of a neck injury is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 



